       Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 1 of 35




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

DIGITAL ALLY, INC., a Nevada corporation, )
                                          )
                        Plaintiff,        )
                                          )
                                          )   Case No. 2:16-cv-02032-CM
v.                                        )
                                          )
TASER INTERNATIONAL, INC., a Delaware )       JURY TRIAL DEMANDED
corporation.                              )
                                          )
                        Defendant.        )
                                          )


  MEMORANDUM IN SUPPORT OF DIGITAL ALLY’S MOTION FOR SUMMARY
                          JUDGMENT
               Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 2 of 35




                                                       TABLE OF CONTENTS

I.        Introduction ........................................................................................................................... 1
II. Statement of Facts ................................................................................................................. 5
     A.      ICOP 20/20-W Invalidity Theory ................................................................................................. 5
     B.      Inequitable Conduct – Materiality ............................................................................................... 7
     C.      Inequitable Conduct – Specific Intent to Deceive ....................................................................... 9
III.         Legal Background ............................................................................................................. 9
     A.      Summary Judgment....................................................................................................................... 9
     B.      System-Based Invalidity .............................................................................................................. 10
     C.      Inequitable Conduct .................................................................................................................... 12
IV.          Argument ......................................................................................................................... 13
     A. There is no genuine material dispute that TASER’s ICOP 20/20-W invalidity theory depends
     on critical details unrelated to the 20/20-W system. .......................................................................... 13
        1. TASER’s ICOP invalidity theory is based on the ICOP 20/20-W system only—no other ICOP-
        related systems have been preserved or advanced. ............................................................................ 14
        2. TASER’s expert relies on a single document for its purported disclosure of the ICOP 20/20-W
        system’s wireless communication. ..................................................................................................... 15
        3. No evidence links the TriSquare document to the ICOP 20/20-W system ............................... 17
        4. Because TASER’s ICOP invalidity theory relies critically on details unrelated to the ICOP
        20/20-W system, there is no evidence on which a finding of invalidity could be based. .................. 19
     B. There is no genuine dispute of material fact that TASER cannot prove the ICOP 20/20-W
     system would have been but-for material to the patentability of the ‘452 Patent. ......................... 20
        1. TASER relies entirely on Dr. Schonfeld’s invalidity opinion to prove the materiality prong of its
        inequitable conduct theory. ................................................................................................................ 21
        2. On this record, TASER cannot prove but-for materiality. ........................................................ 22
     C. No Reasonable Fact-finder Could Conclude that there is Clear and Convincing Evidence of
     Specific Intent to Deceive the Patent Office. ...................................................................................... 26
        1. There is no direct evidence of intent to deceive. ....................................................................... 27
        2. Interpreting indirect evidence in a light most favorable to TASER, no reasonable fact finder
        could conclude that specific intent to deceive is the “single most reasonable inference.” ................ 28
V.        Conclusion ........................................................................................................................... 29




                                                                            i
             Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 3 of 35




                                                  TABLE OF AUTHORITIES

Cases	

Abbott Laboratories v. Syntron Bioresearch Inc., No. 98–CV–2359 H(POR), 2001 WL 34082555
  (S.D. Cal. Aug. 24, 2001) ......................................................................................................... 24
Aspex Eyewear, Inc. v. Concepts In Optics, Inc., 111 F. App'x 582 (Fed. Cir. 2004) .................. 22
Bruno Indep. Living Aids, Inc. v. Acorn Mobility Servs., Ltd., 394 F.3d 1348 (Fed. Cir. 2005) .. 12
Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253 (10th Cir. 2006) ................................. 10
Cancer Research Technology Ltd. v. Barr Labs., Inc., 625 F.3d 724 (Fed. Cir. 2010) ........... 12,13
Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................. 10
FatPipe Networks India Limited v. XRoads Networks Inc., No. 2:09–cv–186–DN, 2015 WL
  12778762 (D. Utah Sep. 22, 2015) ........................................................................................... 25
Garrison v. Gambro, Inc., 428 F.3d 933 (10th Cir. 2005)............................................................ 10
Giuliano v. SanDisk Corp., 224 F.Supp.3d 851 (N.D. Cal. 2016)................................................ 25
Good Tech. Corp. v. Mobileiron, Inc., No. 5:12-CV-05826-PSG, 2015 WL 4197554, (N.D. Cal.
  July 10, 2015)............................................................................................................................ 11
Haynes v. Level 3 Communications, LLC, 456 F.3d 1215 (10th Cir. 2006) ................................. 10
HR Technology, Inc. v. Imura Intern., U.S.A., Inc., 858 F.Supp.2d 1230 (D. Kan. 2012) ........... 10
Intercontinental Great Brands LLC v. Kellogg North America Company, 869 F.3d 1336 (Fed. Cir.
   2017) ......................................................................................................................................... 29
Kingsdown Med. Consultants, Ltd. v. Hollister Inc., 863 F.2d 867 (Fed. Cir. 1988) ................... 29
MyMail, Ltd. v. America Online, Inc., 476 F.3d 1372 (Fed. Cir. 2007) ....................................... 12
Navico Inc. v. Garmin Int'l, Inc., No. 216CV00190JRGRSP, 2017 WL 3750252 (E.D. Tex. July
  28, 2017) ............................................................................................................................. 11, 19
Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d 1285 (Fed. Cir. 2012) ......... 13
RCA Corp. v. Data Gen. Corp., 887 F.2d 1056 (Fed. Cir. 1989) ................................................. 11
ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860 (Fed. Cir. 2010) ................................................ 11
Schumer v. Lab. Computer Sys., Inc., 308 F.3d 1304 (Fed. Cir. 2002) ....................................... 22
Sprint Communications Company L.P. v. Comcast Cable Communications LLC, Nos. 11-2684-
  JWL, 11-2686-JWL, 2016 WL 7052055 (D. Kan. Dec. 5, 2016) ............................................ 10
Star Scientific, Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357 (Fed. Cir. 2008) .............. 13, 29
Sunoco Partners Marketing & Terminals L.P. v. U.S. Venture, Inc., 339 F. Supp.3d 803 (N.D. Ill.
  2018) ......................................................................................................................................... 28
Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Fed. Cir. 2011). 12, 13, 20, 26, 29
Thom v. Bristol-Myers Squibb Co., 353 F.3d 848 (10th Cir. 2003).............................................. 10
Union Oil Co. of California v. Atlantic Richfield Co., 208 F.3d 989 (Fed. Cir. 2000) ................ 12

                                                                         ii
            Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 4 of 35




Zenith Electronics Corp. v. PDI Comm’n Systems, Inc., 522 F.3d 1348 (Fed. Cir. 2008) ..... 11, 19


Statutes	

35 U.S.C. § 102(a)(1)................................................................................................................ 6, 10


Rules	

Fed. R. Civ. P. 56(a) ..................................................................................................................... 10




                                                                     iii
         Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 5 of 35




I.     INTRODUCTION

       In-car recording systems for law enforcement predate the asserted patent in this case, U.S.

Patent No. 9,253,452 (“the ’452 Patent”), by many years. These systems were large, involved

complex wiring, and typically were permanently mounted to the vehicle or installed in the

dashboard of the police car. Plaintiff Digital Ally’s own product portfolio included many iterations

of such in-car systems, marketed as the Digital Video Mirror (“DVM”) line, that included multiple

hard-wired camera inputs, officer-mounted walkie-talkie-style microphones that stream audio

back to the vehicle, as well as the ability to activate a recording in response to triggers such as

turning on the light bar. Systems with these same features were prevalent in the industry, often

distinguished by their specific form factors and installation locations rather than the functionalities

they offered a police precinct.

       One in-car recording system competitor that the Court has heard much about is ICOP

Digital. TASER has pursued ICOP’s 20/20-W System in attempts to both invalidate the Asserted

Claims (and claims from the previously asserted ’292 Patent) as well as to argue that the ’452

Patent’s prosecution at the Patent Office was flawed because the ICOP 20/20-W System was not

considered. None of TASER’s theories involving the ICOP 20/20-W System has merit. Like

Digital’s own in-car systems, the ICOP 20/20-W System is an in-car, centralized recording system

in which all inputs—from cameras and walkie-talkie microphones—are stored and synchronized

by a single centralized controller. This large and complex system was installed in the dashboard

of the police vehicle and then hard-wired to various components in the vehicle.

       The ’452 Patent, in contrast, expands the technology well beyond a single centralized

recording system, creating a wireless ecosystem in which independent officer body cams (each

with its own control and storage) can communicate and coordinate with the in-car system. Most

importantly, with the ’452 Patent, the trigger-based activation functionalities for multiple,


                                                  1
         Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 6 of 35




independent body cameras was something never before seen in the industry. This patented

technology, called the VuLink technology by Digital Ally, was explained by Digital Ally CEO

and ’452 Patent inventor, Stan Ross:

       Q. What does VuLink add?
       ...
       A. [. . .] I mean, the VuLink really allows the in-car system, the body cameras,
       to act as one. And meaning that by the activation of let's say your light bars, it
       obviously activates the in-car systems. Right? So the VuLink also receives a
       signal and says hey, make sure all of the body cameras are going as well so that
       they are all understanding that they are working together. It is similar to, you can
       be outside your vehicle and activate your body camera and it will activate the in-
       car systems so that they are all one working as one.

Ex. L, Ross. Tr. 9-12-2018 at 153:5-154:5 (emphasis added). Mr. Ross confirmed that he was the

first person to conceive of wirelessly activating body cams in response to light bar triggers:

       Q. Do you claim to have invented auto activation?
       ...
       A. The concept of having a device that would automatically activate say a body
       camera based upon just turning on light bars or numerous other triggers, was
       my concept.
       Q. (By Mr. Garretson) And you claim you were the first one to come up with that?
       A. To my knowledge I was.

Id. at 34:14-35:2 (emphasis added). To date, no evidence of record disputes Mr. Ross’s

understanding. Though the validity of the ’452 Patent has been repeatedly challenged by TASER,

it has never been challenged with evidence that someone other than Mr. Ross invented wirelessly

activating law enforcement body cams in response to light bar triggers. TASER’s own invalidity

theories confirm this—TASER was unable to find any prior body camera systems that pre-dated

the ’452 Patent. Instead, TASER’s invalidity challenges focus on in-car camera systems with

walkie-talkie microphones and centralized storage and control. These systems, of course, simply

don’t “fit” with the multiple independent recording device activation of the ’452 Patent.

       At issue for purposes of Summary Judgment are two theories based on ICOP’s in-car

recording system—the ICOP 20/20-W. The ICOP 20/20-W System did not include body cams or



                                                 2
         Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 7 of 35




any officer-worn recording devices. Rather, like Digital Ally’s own DVM systems, the ICOP

20/20-W System was hard-wired into the vehicle and included camera inputs and walkie-talkie-

style microphones that transmit captured audio back to the in-car system to be centrally stored and

synchronized with the captured video. Critically, it did not include multiple independent recording

devices as required by the ’452 Patent. The differences between the wireless body camera

activation of the ’452 Patent and the centralized in-car ICOP 20/20-W system are stark and were

readily apparent when the Patent Office looked at this exact issue.

       TASER previously asked the experts at the Patent Office to take another look at the VuLink

patents in light of ICOP. Namely, TASER filed three Inter Partes Review challenges, asking the

Patent Office to find claims from the previously asserted ’292 Patent (another VuLink patent that

shares its disclosure with the ’452 Patent) and the currently asserted ’452 Patent invalid in view of

patents and publications describing the ICOP 20/20-W System. Although the Patent Office

instituted review of the ’292 Patent, it ultimately concluded that the ICOP 20/20-W documents did

not invalidate any claims of the ’292 Patent. As for the two petitions challenging the ’452 Patent

at issue in this case, the Patent Office concluded TASER’s reliance on a patent describing the

ICOP 20/20-W system failed to meet the basic threshold showing and twice declined to even

institute review of the ’452 Patent. Rejecting TASER’s ICOP arguments, the Patent Office

repeatedly found that the documents describing the ICOP 20/20-W System lacked specific

communications to the “recording devices” as required by the challenged claims. See Ex. H, ’292

Patent Final Written Decision at 37 (concluding TASER “has not adequately established that the

[ICOP 20/20-W prior art] discloses or suggests a second communication signal that instructs the

alleged second recording devices . . . to begin recording”); Ex. I, ’452 Decision Denying Institution

at 20-21 (concluding TASER “does not demonstrate that [the ICOP 20/20-W prior art] . . . teaches

or renders obvious ‘a recording device manager’ performing the step to ‘broadcast . . . at least one


                                                 3
         Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 8 of 35




communication signal . . . to the first recording device and the second recording device” instructing

those devices to begin recording).

       Despite the Patent Office having rejecting all TASER’s efforts to invalidate the VuLink

patents with the ICOP 20/20-W System, TASER persists in this litigation, seeking to present this

three-times rejected prior art to the jury. Moreover, enough though the Patent Office found the

documents describing the ICOP 20/20-W System had a deficient description of the claimed

communications, TASER never plugged this hole and does not today have any evidence of what

communications were in fact used by the ICOP 20/20-W System. Instead, TASER’s expert,

Dr. Schonfeld, simply assumed certain functionality, citing a single document that was not

published by or attributable to ICOP. When asked whether that document described functionality

in the actual ICOP 20/20-W System, Dr. Schonfeld admitted that he did not know. This critical

flaw forms the basis of Digital Ally’s first challenge. Namely, TASER advances a theory that the

ICOP-20/20-W System (combined with other prior art) renders the ’452 Patent Asserted Claims

obvious. But this theory relies critically on Dr. Schonfeld’s assumption that this single document

describes the actual ICOP 20/20-W System—an assumption Dr. Schonfeld unequivocally

disowned in his deposition. Given this hole in the evidentiary record, Digital Ally respectfully

requests the Court grant summary judgment of no invalidity based on ICOP.

       Related but separate from its invalidity theories based on ICOP, TASER has advanced

defenses and counterclaims of inequitable conduct. Akin to a finding of fraud on the Patent Office,

the doctrine of inequitable conduct renders a patent unenforceable if a patent applicant (1)

withholds prior art from the Patent Office that would prevent that applicant from obtaining a patent

with (2) specific intent to deceive the Patent Office. The evidentiary standards to prove such fraud

are extremely stringent, a result of the Federal Circuit having acknowledged that prevalence of

such claims had become a plague to the District Courts and the patent system. Here, there is not a


                                                 4
          Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 9 of 35




shred of evidence resembling such fraud. Rather, TASER saw an opportunity to manufacture an

emotionally-charged story based on the fact that ICOP was founded by Stan Ross’s father. Namely,

TASER seeks to argue that Mr. Ross and his colleagues did not invent anything, but instead copied

their invention from his father’s company and withheld this copying effort from the Patent Office

as part of a scheme to fraudulently obtain the ‘452 Patent. But this story didn’t bear out for TASER.

For one, as noted above, even the Patent Office agrees the ICOP 20/20-W System does not teach

the limitations of the ’452 Patent claims. Nor is there any evidence on which a fact finder could

conclude the ICOP 20/20-W System would have prevented the ’452 Patent from issuing.

Additionally, far from evidence of a specific intent to defraud the Patent Office necessary to

survive summary judgment, the record instead demonstrates that Stan Ross and his colleagues had

no reason to tell the Patent Office about the ICOP 20/20-W System, which was nothing more than

an outdated version of Digital Ally’s own in-car systems—systems that had been described in

numerous documents provided the Patent Office. For these reasons as well as the additional

reasons articulated herein, Digital Ally respectfully requests the Court grant summary judgment

of no inequitable conduct.

II.      STATEMENT OF FACTS

         A.      ICOP 20/20-W Invalidity Theory

      1. In its Invalidity Contentions, TASER identified the “ICOP 20/20-W System (with the

         ICOP EXTREME Wireless Mic)” as a “system . . . known, used, offered for sale and/or

         sold in the United States prior to the claimed inventions of the Asserted Patents.” Ex. A,

         Preliminary Invalidity Contentions at 2.

      2. TASER also alleged that “ICOP 20/20-W was offered for sale, sold, and/or publicly used

         in the United States by Activision [sic] at least as early as July 3, 2008 [and] is prior art . .




                                                    5
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 10 of 35




       . under at least AIA 35 U.S.C. § 102(a)(1).” Ex. B, Exhibit C1 to Preliminary Invalidity

       Contentions at 1.

    3. TASER’s expert, Dan Schonfeld, opines that the Asserted Claims are obvious over the

       ICOP 20/20-W system as modified pursuant to prior art publication Xu (WIPO Publication

       No. WO 2014/000161). Ex. C, Schonfeld Invalidity Report at 93, 105.

    4. TASER’s invalidity contentions (and supplements thereto) did not propose the ICOP

       20/20-W System modified by Xu as advanced by Dr. Schonfeld. Ex. D, Supplemental

       Invalidity Contentions at 12 (identifying ICOP 20/20-W modified pursuant to Lee ’166

       (U.S. Patent Publication No. 2006/0274166) and/or Blanco ‘469 (U.S. Patent No.

       8,446,469)); id. at 13 (identifying Xu modified pursuant to ICOP 20/20-W System, Pierce

       ‘404 (U.S. Patent Publication No. 2005/0083404), and/or Lee ’166).1

    5. Each Asserted Claim includes the requirement that a “recording device manager [is]

       operable to . . . broadcast . . . at least one communication signal including correlation data

       to the first recording device and the second recording device.” Ex. G, ’452 Patent at

       16:30-43 (emphasis added).

    6. Dr. Schonfeld contends “ICOP 20/20-W broadcasts at least one communication signal to

       the first recording device and the second recording device.” Ex. C, Invalidity Report at

       111.




1
  In an obviousness combination, the reference being modified is a “primary” or “base” reference
and the reference(s) used to modify the primary/base reference as “secondary” references. TASER
preserved a theory that Xu (primary/base reference) modified by ICOP 20/20-W (secondary
reference) would have rendered the Asserted Claims obvious. This theory is addressed by
Dr. Schonfeld separately and is not being challenged at summary judgment. Ex. C, Schonfeld Rep.
at 93-94. TASER, however, never preserved the obviousness combination challenged here—ICOP
20/20-W as the primary/base reference and Xu as the secondary reference.
                                                 6
    Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 11 of 35




7. Dr. Schonfeld details the specific signals purportedly used by the ICOP 20/20-W system

   to communicate with the devices he contends satisfy the first and second recording devices

   (ICOP Extreme microphones) in ¶ 276 of his report. Id.

8. Dr. Schonfeld relies on a single document in support of his description of the specific

   communications exchanged with the ICOP Extreme microphones in the ICOP 20/20-W

   system—a TriSquare Communications document (Ex. E, DA_TASER_034096-113) (“the

   TriSquare Document”). Ex. C, Schonfeld Invalidity Report at 111.

9. All obviousness opinions related to Dr. Schonfeld’s ICOP 20/20-W obviousness opinion

   rely on his understanding of the specific communications described in the TriSquare

   Document. Id. at 110-115.

10. Neither TASER nor Dr. Schonfeld have provided any evidence or analysis linking the

   TriSquare Document to the ICOP 20/20-W system.

11. Dr. Schonfeld admitted that the TriSquare Document was not relied upon for the purpose

   of describing the deployed 20/20-W system. Ex. F, Schonfeld Tr. at 259:12-13.

12. Dr. Schonfeld admitted that his analysis included the deployed system as well as systems

   that were “designed,” and that the documents that he relied on may not have related to an

   actual deployed system. Id. at 259:24-260:4, 260:16-22.

13. Dr. Schonfeld also admitted that he was unsure whether the TriSquare Document described

   the deployed 20/20-W system. Id. at 261:1-2.

   B.      Inequitable Conduct – Materiality

14. TASER pled affirmative defenses and counterclaims of unenforceability of the ’292 and

   ’452 Patents based on alleged inequitable conduct for a failure to disclose the ICOP 20/20-

   W System during prosecution and reexamination of the ’292 Patent and prosecution of the

   ’452 Patent. Dkt. 58 at ¶¶ 65-92.


                                            7
    Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 12 of 35




15. In its Preliminary Infringement Contentions, TASER preserved the theory that ’292 Patent

   claims were anticipated by the ICOP 20/20-W System. Ex. A, Preliminary Invalidity

   Contentions at 3.

16. TASER has no theory in this litigation that the ICOP 20/20-W System anticipates any claim

   of the ’452 Patent. Id.

17. The ’292 Patent and TASER’s counterclaim of inequitable conduct relating to the ’292

   Patent have been dismissed from this case. Dkt. 163.

18. TASER’s technical expert, Dr. Schonfeld, opined that Asserted Claims from the ’452

   Patent are obvious over the combination of the ICOP 20/20-W System and Xu. Ex. C,

   Schonfeld Invalidity Report at 93, 105-120.

19. Dr. Schonfeld’s report does not offer the opinion that any claim of the ’452 Patent is

   anticipated by the ICOP 20/20-W System. Id.

20. The Patent Office did not consider Xu during the prosecution of the ’452 Patent. Ex. G,

   ’452 Patent at 1-5 (listing all references cited, but not including Xu).

21. Dr. Schonfeld contends prior art reference U.S. Pub. No. U.S 2005/0083404 to Pierce

   (‘Pierce”) is “a representative prior art reference of the ICOP 20/20-W system.” Ex. C,

   Schonfeld Invalidity Report at 122.

22. The PTAB at the Patent Office concluded that certain ’292 Patent claims were not obvious

   under Pierce or the combination of Pierce and another reference describing the ICOP

   20/20-W system. Ex. H, AXON Enterprises, Inc. v. Digital Ally, Inc., Case IPR2017-

   00375, Paper 51 at 17-19, 41-42 (P.T.A.B. June 1, 2018).

23. The PTAB at the Patent Office also held that TASER failed to show that there was a

   reasonable likelihood that Asserted Claims of the ’452 Patent are obvious over a

   combination of Pierce and another reference, U.S. Patent No. 8,594,485 to Brundula. Ex. I,


                                             8
           Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 13 of 35




          AXON Enterprises, Inc. v. Digital Ally, Inc., Case IPR2017-00515, Paper 10 at 9-24

          (P.T.A.B. July 6, 2017).

          C.      Inequitable Conduct – Specific Intent to Deceive

       24. The individuals involved in the filing and prosecution of the ’452 Patent having a duty to

          disclose information material to patentability were the inventors (Stan Ross, Matthew

          Andrews, and Troy Bowlin) and the prosecuting attorney(s). See 37 CFR 1.56.

       25. TASER never deposed or sought discovery from any prosecuting attorney of record

          regarding the ’452 Patent prosecution.

       26. TASER deposed all three inventors, but did not specifically ask any inventor whether that

          inventor knew of, during the ’452 Patent prosecution, the specific documents on which

          TASER relies for its obviousness opinion concerning the ICOP 20/20-W System.

       27. TASER also did not specifically ask why the inventors did not disclose the ICOP 20/20-W

          System to the Patent Office.

       28. Mr. Bowlin testified that he was aware of a company called ICOP Digital “by name only.”

          Ex. J, Bowlin Tr. at 56:13-57:4; see also id. at 58:1-9.

       29. Mr. Andrews testified that he had heard of the company ICOP Digital, but that “that’s about

          it.” Ex. K, Andrews Tr. at 78:13-15.

       30. Mr. Ross testified that he believed that there wasn’t any relevance to ICOP system and that

          he did not know enough about it during the relevant time frame due to his lack of interest

          based on its antiquated technology and design. Ex. L, Ross Tr. 9/12/18 Tr. at 93:6-95:14.

III.      LEGAL BACKGROUND

          A.      Summary Judgment

          Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine dispute as to any material fact” and that it is “entitled to a judgment as a matter of law.”


                                                    9
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 14 of 35




Fed. R. Civ. P. 56(a). In applying this standard, all reasonable inferences are viewed in a light most

favorable to the nonmoving party. Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253, 1258

(10th Cir. 2006). An issue of fact is “genuine” if “the evidence allows a reasonable jury to resolve

the issue either way” and “material” when “it is essential to the proper disposition of the claim.”

Haynes v. Level 3 Communications, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006). “Summary

judgment is not a ‘disfavored procedural shortcut;’ rather, it is an important procedure ‘designed

to secure the just, speedy and inexpensive determination of every action.’” HR Technology, Inc. v.

Imura Intern., U.S.A., Inc., 858 F.Supp.2d 1230, 1236 (D. Kan. 2012) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 327 (1986)).

       Where the moving party does not bear the burden of proof, it must “simply point out to the

court a lack of evidence for the other party on an essential element of that party’s claim.” Sprint

Communications Company L.P. v. Comcast Cable Communications LLC, Nos. 11-2684-JWL, 11-

2686-JWL, 2016 WL 7052055, at *1 (D. Kan. Dec. 5, 2016) (citing Thom v. Bristol-Myers Squibb

Co., 353 F.3d 848, 851 (10th Cir. 2003). To survive summary judgment, “the nonmovant may not

simply rest upon the pleadings but must ‘bring forward specific facts showing a genuine issue for

trial’” from the evidence of record. Id. at *2 (quoting Garrison v. Gambro, Inc., 428 F.3d 933, 935

(10th Cir. 2005)).

       B.      System-Based Invalidity

       From prior cases, this Court may be familiar with more “traditional” invalidity arguments

relating to disclosures contained within patents or printed publications. Here, however, TASER is

advancing an invalidity theory relating to an actual, physical system—the ICOP 20/20-W. The

provisions of AIA 35 U.S.C. § 102(a)(1) permit an accused infringer to rely on the features and




                                                 10
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 15 of 35




functionalities of systems that were in “public use” or “on sale” to prove invalidity.2 Because

system-based prior art may take many forms, pertinent features of such systems “may be

established by any relevant evidence, such as memoranda, drawings, correspondence, and

testimony of witnesses.” RCA Corp. v. Data Gen. Corp., 887 F.2d 1056, 1060 (Fed. Cir. 1989);

Good Tech. Corp. v. Mobileiron, Inc., No. 5:12-CV-05826-PSG, 2015 WL 4197554, at *5 (N.D.

Cal. July 10, 2015) (prior art “systems that were previously used . . . can be established with

multiple pieces of evidence.”).

       Although many types of evidence may be utilized to establish the operation of the system,

each piece of supporting evidence must be strictly tied to a specific prior art system. Indeed,

because only the actual operation and functionalities of a specific system could have been publicly

sold or used, system-based invalidity theories are limited to the features and functionalities present

in a single system. See, e.g., Zenith Electronics Corp. v. PDI Comm’n Systems, Inc., 522 F.3d

1348, 1357 (Fed. Cir. 2008) (affirming summary judgment of invalidity based on model-specific

details where there was “no genuine issue of material fact with respect to whether the J20525

television and 205–E pillow speaker were publicly used together prior to the critical date.”); cf

Navico Inc. v. Garmin Int'l, Inc., No. 216CV00190JRGRSP, 2017 WL 3750252, at *4 (E.D. Tex.

July 28, 2017), report and recommendation adopted, No. 216CV00190JRGRSP, 2017 WL

3764213 (E.D. Tex. Aug. 29, 2017) (granting summary judgment of no invalidity where “the only




2
  Although not pertinent to the legal flaw in TASER’s theory addressed by the instant motion,
because the ICOP 20/20-W System was commercialized by a third party unrelated to the patentee
(Digital Ally), TASER’s invalidity theory is properly assessed only under the “public use” prong,
not as a “sale.” “The ‘on sale’ provision of 35 U.S.C. § 102(b) is directed at precluding an inventor
from commercializing his invention for over a year before he files his application. Sales or offers
made by others and disclosing the claimed invention implicate the ‘public use’ provision of 35
U.S.C. § 102(b).” ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 866 (Fed. Cir. 2010) (citing In
re Caveney, 761 F.2d 671, 675, n. 5 (Fed. Cir. 1985).
                                                 11
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 16 of 35




document potentially describing the 2002 [prior art] system is the 2007 Operator Manual,” but

concluding there “isn’t enough of a connection to infer the 2007 Manual is applicable to the 2002

system.”).

       C.      Inequitable Conduct

       "Inequitable conduct is an equitable defense to patent infringement that, if proved, bars

enforcement of a patent.” Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1285

(Fed. Cir. 2011) (en banc). Directed to violations of the “duty of candor, good faith and honesty”

applicants owe the Patent Office “in their prosecution of patent applications”, inequitable conduct

amounts to an act of fraud on the Patent Office. Union Oil Co. of California v. Atlantic Richfield

Co., 208 F.3d 989, 1001 (Fed. Cir. 2000); MyMail, Ltd. v. America Online, Inc., 476 F.3d 1372,

1375–76 (Fed. Cir. 2007) (“Fraud in the procurement bears on the enforceability of the patent . . .

.”).

       Relevant to TASER’s allegations, a finding of inequitable conduct requires clear and

convincing evidence that the applicants3 (1) “failed to disclose material information” during the

prosecution of the ‘452 Patent and (2) “did so with intent to deceive the PTO.” Cancer Research

Technology Ltd. v. Barr Laboratories, Inc., 625 F.3d 724, 732 (Fed. Cir. 2010). In 2011, an en

banc Federal Circuit, acknowledged “the inequitable conduct doctrine has plagued not only the

courts but also the entire patent system,” and set out to “tighten[] the standards for finding both

intent and materiality in order to redirect a doctrine that has been overused to the detriment

of the public.” Therasense, 649 F.3d 1276, 1289-90 (emphasis added).




3
 The “applicants” who owe this duty include “the inventor, the prosecuting attorney or agent, and
anyone associated with the inventor or the assignee who is substantively involved in the
preparation or prosecution of the application.” Bruno Indep. Living Aids, Inc. v. Acorn Mobility
Servs., Ltd., 394 F.3d 1348, 1351 (Fed. Cir. 2005).
                                                12
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 17 of 35




       Under these tightened standards, the materiality required to establish inequitable conduct

is “but-for materiality.” Prior art withheld from the Patent Office satisfies this standard only “if the

PTO would not have allowed a claim had it been aware of the undisclosed prior art.” Therasense,

649 F.3d at 1291-92.

       To prove deceptive intent, there must be “clear and convincing evidence that the applicant

knew of the reference, knew that it was material, and made a deliberate decision to withhold it.”

Therasense, 649 F.3d at 1290. It is insufficient to show that an applicant “should have known” of

the materiality of a reference. Id.; see also Outside the Box Innovations, LLC v. Travel Caddy, Inc.,

695 F.3d 1285, 1292 (Fed. Cir. 2012). (“Negligence [] even gross negligence, is not sufficient to

establish deceptive intent.”). And “[w]hile deceptive intent can be inferred from indirect and

circumstantial evidence, that ‘inference must not only be based on sufficient evidence and be

reasonable in light of that evidence, but it must also be the single most reasonable inference able

to be drawn from the evidence to meet the clear and convincing standard.’” Cancer Research

Technology, 625 F.3d at 732 (emphasis added) (quoting Star Scientific, Inc. v. R.J. Reynolds

Tobacco Co., 537 F.3d 1357, 1365-66 (Fed. Cir. 2008)); see also Therasense, 649 F.3d at 1290

(“[T]he evidence must be sufficient to require a finding of deceitful intent in the light of all the

circumstances.”) (emphasis in original) (internal quotations omitted).

IV.    ARGUMENT

       A.      There is no genuine material dispute that TASER’s ICOP 20/20-W invalidity
               theory depends on critical details unrelated to the 20/20-W system.

       TASER and its expert, Dr. Schonfeld, advance an invalidity theory they contend is based

on the ICOP 20/20-W system, which was allegedly subject to public sales and use prior to the

Asserted Patent. But TASER and its expert have failed to locate any evidence describing the

operation of the ICOP 20/20-W system with respect to a key detail required by every Asserted

Claims—the specific communications used to instruct recording devices to begin recording.

                                                  13
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 18 of 35




Instead, Dr. Schonfeld’s expert report cites a single document—the TriSquare Document—

describing such communications. Dr. Schonfeld then ascribes the teachings of the TriSquare

Document to the ICOP 20/20-W without any proof that those documents are, or should be, linked

together. Critically, Dr. Schonfeld admitted under oath that he did not know whether this TriSquare

Document actually describes the ICOP 20/20-W system. Instead, he conceded that his ICOP

invalidity opinion considered details that had been deployed in the ICOP 20/20-W system as well

as details unrelated to any deployed system.

        Even accepting, for purposes of this motion, that the ICOP 20/20-W system is proper prior

art subject to a public sale or use, there is no provision in the law that would permit TASER to

pursue an invalidity theory based on the ICOP 20/20-W System that relies on a document that

neither TASER nor its expert can link to the 20/20-W system. Because the key communication

details in the TriSquare Document relied on by Dr. Schonfeld were admittedly not linked to the

actual ICOP 20/20-W system, TASER may not pursue this theory as a matter of law.

                1.      TASER’s ICOP invalidity theory is based on the ICOP 20/20-W system
                        only—no other ICOP-related systems have been preserved or advanced.

        Through its expert, Dr. Schonfeld, TASER advances a theory that the ICOP 20/20-W prior

art system renders obvious the Asserted Claims when combined with the Xu prior art patent

publication.4 Ex. C, Schonfeld Invalidity Report at 105-121 (“In my opinion, ICOP 20/20-W . . .

in view of Xu renders claims 10, 14, 15, 16, and 20 obvious”).




4
  Dr. Schonfeld opines, in the alternative, that the ICOP 20/20-W system renders the Asserted
Claims obvious when combined with Digital Ally’s DVM-750 system with VoiceVault
technology. Magistrate James has ruled that TASER may not pursue invalidity theories based on
the DVM system. Dkt. 277. TASER filed objections to this ruling, which are fully briefed and
pending before this Court. Dkts. 282, 291. Digital Ally does not address TASER’s DVM-based
invalidity theories herein, but reserves its rights to challenge those theories if they are permitted in
this case.
                                                  14
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 19 of 35




       In its Invalidity Contentions, TASER specifically identified only a single specific system

from ICOP as prior art on which it based its invalidity defenses:




Ex. D, TASER’s Supp. Invalidity Contentions at 2. Further, TASER made clear that its invalidity

theories were based on public use or sales of that specific ICOP 20/20-W system:




Ex. B, TASER’s Preliminary Invalidity Contentions, C1 Chart at 1 (emphasis added). At no point

in its preliminary invalidity contentions, its supplemental invalidity contentions, or

Dr. Schonfeld’s report on invalidity did TASER advance a theory of invalidity based on the public

sale or use of any ICOP system other than the 20/20-W.

               2.      TASER’s expert relies on a single document for its purported disclosure of
                       the ICOP 20/20-W system’s wireless communication.

       Digital Ally has accused TASER of infringing Claims 10, 14, 15, 16, and 20 of the ‘452

patent (“the Asserted Claims”) of which only Claim 10 is independent. Accordingly, all Asserted

Claims include the limitations of Claim 10, including the requirement that a “recording device

manager [is] operable to . . . broadcast . . . at least one communication signal including correlation

data to the first recording device and the second recording device”, Ex. G, ’452 Patent at 16:30-




                                                 15
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 20 of 35




43 (emphasis added). In other words, a specific type of communication—a broadcast signal—must

be transmitted to two specific devices—the first and second recording devices.

       In its Preliminary Invalidity Contentions, TASER acknowledged the ICOP 20/20-W

System may not include a broadcast signal and proposed filing this gap with other prior art:

       To the extent that ICOP 20/20-W is found not to expressly disclose
       “broadcast[ing]” at least one communication signal, this claim element was
       obvious in view of the knowledge of one skilled in the art, Lee ’166, and/or Blanco
       ’469.

Ex. B, Preliminary Invalidity Contentions, Exhibit C1 at 56 (emphasis added).

       Addressing this limitation in his report, Dr. Schonfeld does not discuss or rely on Lee ‘166

or Blanco ‘469. Instead, Dr. Schonfeld assumes ICOP 20/20-W itself includes this functionality.

Without citation, Dr. Schonfeld alleges that the “ICOP 20/20-W broadcasts at least one

communication signal to the first recording device and the second recording device”. Ex. C,

Schonfeld Invalidity Report at ¶ 275. Elaborating in the next paragraph, Dr. Schonfeld states the

following:

       To activate the ICOP Extreme mics, the controller commands an in-car
       transceiver to broadcast a communication signal that includes a RECORD
       command to each of the two ICOP Extreme wireless mics.228 The RECORD
       command instructs the first ICOP Extreme wireless mic to begin capturing or
       generating said first set of record data and instructs the second ICOP Extreme
       wireless mic to begin capturing or generating said second set of record data.229 The
       data from each microphone is then transmitted back to the base transceiver located
       in the law enforcement vehicle.230

Id. at ¶ 276 (emphasis added). As shown below, each citation in support of Dr. Schonfeld’s

description of this purported ICOP 20/20-W functionality is a single document:




                                               16
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 21 of 35




Id. This document, produced as DA_TASER_034096-113, is not an ICOP document at all. Instead,

as is clear in the following footer that is included on every page, the document is a

“confidential/proprietary” product specification from TriSquare Communications, not ICOP:




       Critically, in both the body of Dr. Schonfeld’s report (which contains his specific analyses)

and Exhibit B to his report (which contains additional evidentiary citations), the TriSquare

Document is the sole piece of evidence cited for the teaching of what communication signals are

sent to wireless microphones. See generally id. at ¶¶ 159-161, 248-317, 324-329; Ex. M, Ex. B to

Schonfeld Invalidity Report at pp. 34-40. In other words, Dr. Schonfeld and TASER rely

exclusively on the TriSquare Document to establish what specific communications the ICOP

20/20-W system transmitted to the wireless microphones.

              3.      No evidence links the TriSquare document to the ICOP 20/20-W system

       Despite the exclusive reliance on the TriSquare Document, neither TASER nor

Dr. Schonfeld have linked it to the ICOP 20/20-W system. Although produced in the fall of 2016,

long before any ICOP-related depositions proceeded, TASER did not ask a single witness about

the TriSquare Document. Nor did TASER take any steps to authenticate the document or tie its

technical disclosures to any specific systems, let alone to the ICOP 20/20-W system on which

TASER’s invalidity case now depends. Put simply, TASER has no evidence and did nothing

during the course of this case to prove that the TriSquare Document actually describes the

operation of the ICOP 20/20-W system.




                                                17
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 22 of 35




       Dr. Schonfeld similarly failed to link the TriSquare Document to the ICOP 20/20-W

system. In fact, Dr. Schonfeld expressly disclaimed that TriSquare Document describes

functionality in the deployed ICOP 20/20-W system:




Ex. F, Schonfeld Tr. at 259:8-13(emphasis added).

       Despite the facts (1) that TASER preserved an ICOP invalidity theory based exclusively

on the ICOP 20/20-W system and (2) that Dr. Schonfeld’s report purports to describe functionality

in the ICOP 20/20-W system, Dr. Schonfeld admitted that his invalidity theory did in fact consider

functionalities that were not included in this specific system:




                     ...


                                                 18
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 23 of 35




Id. at 259:14-261:2 (emphasis added). Based on his deposition testimony, it is clear that

Dr. Schonfeld did not limit his invalidity analyses to the specific ICOP 20/20-W system and did

not connect the TriSquare Document to the ICOP 20/20-W system.

               4.     Because TASER’s ICOP invalidity theory relies critically on details
                      unrelated to the ICOP 20/20-W system, there is no evidence on which a
                      finding of invalidity could be based.

       Because only the actual operation and functionalities of a specific system could have been

publicly sold or used, system-based invalidity theories are limited to the features and

functionalities present in a single system. See, e.g., Zenith, 522 F.3d at 1357 (affirming summary

judgment of invalidity based on model-specific details where there was “no genuine issue of

material fact with respect to whether the J20525 television and 205–E pillow speaker were publicly

used together prior to the critical date.”); cf Navico, 2017 WL 3750252, at *4 (granting summary

judgment of no invalidity where “the only document potentially describing the 2002 [prior art]

system is the 2007 Operator Manual,” but concluding there “isn’t enough of a connection to infer

the 2007 Manual is applicable to the 2002 system.”). Having failed to connect the TriSquare

document to the ICOP 20/20-W (or to proffer alternative evidence of the 20/20-W system

communication details), TASER’s exclusive reliance on its teachings for a key limitation in the

Asserted Claims precludes a finding of invalidity.

       In Navico, the accused infringer “alleged prior sale and prior use relate[d] to the purported

2002 sale of [a prior art] MS 1000 System” relying on an operating manual as well as a purchase

order, both listing the name of the product. Navico, 2017 WL 3750252, at *1. The accused infringer

argued that, because the operating manual bore the same product model name as the purchase

order, a reasonable jury could conclude that the details reflected in the operating manual were

present in the 2002 sale. Id. at *4. Rejecting this argument and granting summary judgment of no

invalidity, the court concluded there was insufficient evidence to conclude the product listed on


                                                19
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 24 of 35




the purchase order, despite having the same name, did in fact embody all of the necessary claim

limitations. Id. at *4-*5 (“Here, the only document potentially describing the 2002 system is the

2007 Operator Manual, but the only connection between the two is use of “MS 1000” designation.

The court finds that isn’t enough of a connection to infer the 2007 Manual is applicable to the 2002

system.”).

       In stark contrast to Navico, neither TASER nor Dr. Schonfeld has made any effort to

connect the TriSquare Document to the ICOP 20/20-W System. To be sure, Dr. Schonfeld

disingenuously attributed the TriSquare Document teachings to the ICOP 20/20-W system in his

report. But, when questioned about any known link between the document and system, admitted

that he was aware of no evidence suggesting the TriSquare Document described functionality in

the ICOP 20/20-W system. As the sole document relied upon to teach a fundamental limitation in

the Asserted Claims, TASER and Dr. Schonfeld’s failure to tie the TriSquare Document to the

ICOP 20/20-W system is fatal to their invalidity theory.

       Accordingly, the Court should grant summary judgment of no invalidity based on the ICOP

20/20-W system.

       B.      There is no genuine dispute of material fact that TASER cannot prove the
               ICOP 20/20-W system would have been but-for material to the patentability
               of the ‘452 Patent.

       Prior art withheld from the Patent Office satisfies the but-for materiality standard required

to find inequitable conduct only “if the PTO would not have allowed a claim had it been aware of

the undisclosed prior art.” Therasense, 649 F.3d at 1291-92. TASER cannot prove that but-for the

non-disclosure of the ICOP 20/20-W System to the Patent Office, the Asserted Claims would not

have been allowed.




                                                20
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 25 of 35




               1.     TASER relies entirely on Dr. Schonfeld’s invalidity opinion to prove the
                      materiality prong of its inequitable conduct theory.

       TASER filed an amended Answer on July 20, 2016, adding inequitable conduct affirmative

defenses and counterclaims directed to both then-asserted patents. Dkt. 58 at 25-48. The factual

basis for its inequitable conduct theories is that the applicants, including Digital Ally CEO and

named inventor, Stan Ross, knew of, but failed to disclose “the ICOP 20/20-W system, and the

patents and printed publications describing the same” during prosecution (and TASER-initiated

reexamination) of the ’2925 and ’452 Patents. Id. at ¶¶ 37, 42, 54, 75-78, 89-92.

       Without the benefit of contentions detailing the factual bases for TASER’s claim that ICOP

20/20-W was but-for material, Digital Ally served an interrogatory, requesting “an element-by-

element mapping of the ICOP system to any claim that TASER believes the ICOP system is

material to for its inequitable conduct claim.” In response, TASER noted that some relevant details

could be found in TASER’s preliminary invalidity contentions and Amended Answer, but

otherwise objecting to the request “as premature because it calls for a legal conclusion or expert

opinion, or otherwise seeks information that is properly the subject of expert testimony.” Ex. N,

TASER’s 1st Supp. Resp. to Digital Ally’s 7th Interrogatories at 2-3 (emphasis added). TASER

elaborated, confirming that it would “show the extent to which its invalidity contentions, and any

documents, testimony, or demonstrations of any ICOP systems corroborate the functionality of the

same, at the time for expert discovery prescribed by the Court in its Fourth Patent Scheduling

Order.” Id. at 3 (emphasis added).




5
 The ’292 Patent and TASER’s inequitable conduct counterclaim regarding the ’292 Patent were
dismissed from this case on March 5, 2018. Dkt. 163.
                                                21
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 26 of 35




       Despite confirming that its materiality analysis would be provided by its expert,

Dr. Schonfeld, did not provide any such assessment. In fact, Dr. Schonfeld did not discuss or even

mention inequitable conduct in his expert report. Nor did Dr. Schonfeld analyze ICOP by itself—

the sole basis on which TASER’s inequitable conduct theory is based. Assuming TASER had

decided to abandon this theory, Digital Ally reached out to TASER on January 2, 2019, asking

TASER to confirm whether it intends to pursue inequitable conduct. Ex. O, Jan. 2, 2019 Email re

Materiality. TASER responded that same day, confirming that it “has not abandoned its defense”

and claiming that “[t]he facts supporting the materiality prong of TASER’s inequitable conduct

defense are discussed at length in Dr. Schonfeld’s expert reports.” Id. (emphasis added).

       As discussed in Section A, supra, Dr. Schonfeld has advanced a single invalidity theory

involving ICOP6—that the Asserted Claims are obvious in view of the ICOP 20/20-W system

combined with Xu. Accordingly, as conceded by TASER and required in complex cases such as

this, to the extent there is any supporting evidentiary basis on which to find but-for materiality, it

is    this     single     obviousness       opinion      set    forth     by      Dr.     Schonfeld.

Schumer v. Lab. Computer Sys., Inc., 308 F.3d 1304, 1315 (Fed. Cir. 2002) (noting that expert

testimony on issues of invalidity is “typically” required); Aspex Eyewear, Inc. v. Concepts In

Optics, Inc., 111 F. App'x 582, 588 (Fed. Cir. 2004) (noting it is a “rare case[] where the invention

is so simple that expert testimony is not required”).

               2.       On this record, TASER cannot prove but-for materiality.

       For at least three key reasons, TASER cannot prove but-for materiality on this record. First,

as discussed in Section A, supra, TASER cannot prove that the ICOP 20/20-W System invalidates




6
  Dr. Schonfeld’s in-the-alternative obviousness theory based on the ICOP 20/20-W system
combined with Digital Ally’s DVM-750 system has been stricken from this case and will not be
addressed herein. Dkt. 277.
                                                 22
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 27 of 35




the Asserted Claims. If that part of Digital’s motion is granted, then TASER’s inequitable conduct

theory also must fall. Second, even if TASER had properly relied upon details of the actual ICOP

20/20-W System, TASER has failed to present any theory of unpatentability based on the ICOP

20/20-W System alone or on the ICOP 20/20-W System combined with any prior art that actually

was before the Patent Office. TASER’s inequitable conduct theory relies on a failure to disclose

the ICOP 20/20-W System alone, yet TASER’s expert did not present an opinion based on ICOP

alone. Moreover, TASER’s combination of ICOP with Xu fails because Xu was not before the

Patent Office. Therefore, there is no factual basis on which to find disclosing the ICOP 20/20-W

System would have prevented the Asserted Claims from issuing. Finally, that the Patent Trial and

Appeal Board (“PTAB”) at the Patent Office has already found that claims of both the previously

asserted ‘292 Patent and the currently asserted ’452 Patent were patentable over art describing the

ICOP 20/20-W System, strongly supports concluding that the ICOP 20/20-W System was not but-

for material.

                      a)      There is no genuine dispute of material fact that TASER’s invalidity
                              theory relies on details it cannot prove are part of the ICOP 20/20-
                              W System.

       As discussed in Section A, supra, TASER’s invalidity theory fails as a matter of law

because TASER relies on a single disclosure for a key limitation, but has failed to connect that

disclosure to the actual ICOP 20/20-W System. Because TASER does not have a viable invalidity

theory based on the ICOP 20/20-W System, there are no facts on which a fact finder could conclude

that the Asserted Claims would not have been allowed had the Patent Office been aware of the

ICOP 20/20-W System. Thus, there is no genuine dispute of material fact that TASER cannot

prove but-for materiality of the ICOP 20/20-W System.




                                                23
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 28 of 35




                       b)     Even if ICOP 20/20-W had been disclosed, there is no evidence that
                              it would have prevented Asserted Claims from issuing.

       TASER cannot prove that the ICOP 20/20-W System is but-for material because the record

lacks any facts supporting a theory that the Patent Office would have found any Asserted Claim

unpatentable based on the ICOP 20/20-W System alone.7 Dr. Schonfeld’s report lacks any opinion

or facts suggesting that any claim of the ‘452 Patent was anticipated by or obvious over the ICOP

20/20-W System alone. See generally, Ex. C, Schonfeld Invalidity Report. Instead, Dr. Schonfeld

opines that the ICOP 20/20-W System would have to be combined with unrelated prior art

reference Xu to render any Asserted Claim obvious. This is fatal to TASER’s inequitable conduct

theory for two reasons. First, TASER never once alleged an inequitable conduct theory based on

ICOP 20/20-W in conjunction with Xu, so this theory has not been preserved and summary

judgment may be granted on this basis alone. Second, the Patent Office was not aware of Xu during

the ’452 Patent prosecution and, thus, could not have reached the conclusion that the ICOP 20/20-

W System combined with Xu invalidates the Asserted Claims. That the disclosure of ICOP 20/20-

W System to the Patent Office could not have led the Patent Office to adopt Dr. Schonfeld’s

obviousness assessment is equally fatal to TASER’s inequitable conduct theory.

       Prior courts have confirmed findings of materiality where an expert demonstrates the

withheld reference anticipates (i.e., teaches every limitation of) an asserted claim. Abbott

Laboratories v. Syntron Bioresearch Inc., No. 98–CV–2359 H(POR), 2001 WL 34082555 at *6

(S.D. Cal. Aug. 24, 2001). Under those circumstances, there is no logical leap to conclude that an




7
  Dr. Schonfeld does not offer any opinion regarding the invalidity of any claim of the ‘292 Patent,
based on the ICOP 20/20-W System or otherwise, so to the extent TASER had intended to base its
theory of inequitable conduct on infectious unenforceability, it has presented no facts supporting
such a theory.
                                                24
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 29 of 35




examiner at the Patent Office would have found such a reference but-for material—the reference

itself supports denying patentability. Here, however, TASER’s invalidity theory depends on

combining the ICOP 20/20-W system with a reference that was not before the Patent Office. There

is no evidence of record that could support finding that an examiner would have considered ICOP

20/20-W but-for material. TASER leaves it up to the fact finder to guess how an examiner at the

Patent Office would have found the ICOP 20/20-W System but-for material when invalidity based

on the system requires, by TASER’s own admission, the addition of another reference that the

examiner did not have. See FatPipe Networks India Limited v. XRoads Networks Inc., No. 2:09–

cv–186–DN, 2015 WL 12778762 at *28 (D. Utah Sep. 22, 2015) (granting summary judgment of

no inequitable conduct where defendant did not appear to “actively pursue[] the defense of

unenforceability” and, instead, had “chosen to focus on invalidity”) (emphasis in original);

Giuliano v. SanDisk Corp., 224 F.Supp.3d 851, 866 (N.D. Cal. 2016) (granting summary judgment

of no inequitable conduct where “[t]he lack of any supporting expert testimony [] forecloses

Plaintiffs' ability to establish that the PTO's awareness of the aforementioned prior art references

would have led to the rejection of the Disputed Patents.”). Because the sole invalidity theory of

record involving the ICOP 20/20-W System requires it to be combined with a reference the Patent

Office did not have, TASER cannot prove that the Patent Office would have found the ICOP 20/20-

W System but-for material, i.e., that it would have prevented the issuance of the Asserted Claims.

                       c)     The PTAB rejected TASER’s ICOP-based invalidity theories.

       TASER filed three separate Inter Partes Review (“IPR”) petitions with the PTAB,

challenging the validity of the ’292 and ’452 Patents based on ICOP prior art. In each petition,

TASER relied prominently on U.S. Publication No. 2005/0083404 to Pierce (“Pierce”), which

Dr. Schonfeld has described as “a representative prior art reference of the ICOP 20/20-W system.”

Ex. C, Schonfeld Invalidity Report at 327, 321. None of these petitions were successful. Ruling on


                                                25
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 30 of 35




TASER’s first challenge, the PTAB found that the claims of the ’292 Patent were not obvious over

Pierce or Pierce in combination with other references. Ex. H, AXON Enterprises, Inc. v. Digital

Ally, Inc., Case IPR2017-00375, Paper 51 at 17-19, 41-42 (P.T.A.B. June 1, 2018). As to TASER’s

other challenges, the PTAB concluded there was not even a reasonable likelihood that claims of

the ’452 Patent were obvious over combinations involving Pierce and refused to even institute the

proceedings. Ex. I, AXON Enterprises, Inc. v. Digital Ally, Inc., Case IPR2017-00515, Paper 10

at 9-24 (P.T.A.B. July 6, 2017); see also Ex. P, AXON Enterprises, Inc. v. Digital Ally, Inc., Case

IPR2017-00775, Paper 12 at 9-18 (P.T.A.B. August 3, 2017). That the PTAB rejected all TASER’s

efforts to invalidate Digital Ally’s patents based on ICOP 20/20-W, is strong, dispositive evidence

that ICOP is not but-for material.

       Because (1) TASER has failed to advance any theory on which a fact finder could conclude

that the Patent Office would have refused to allow the Asserted Claims based on the ICOP 20/20-

W System and (2) the Patent Office’s PTAB recently concluded that all relevant claims were

patentable over references describing the ICOP 20/20-W System, no reasonable fact finder could

conclude that the ICOP 20/20-W System was but-for material to the Asserted Claims. Accordingly,

TASER’s inequitable conduct claims must be dismissed.

       C.      No Reasonable Fact-finder Could Conclude that there is Clear and Convincing
               Evidence of Specific Intent to Deceive the Patent Office.

       TASER has not offered any facts tending to show that anyone with a duty to disclose (Stan

Ross, Troy Bowlin, Matt Andrews, or any of Digital Ally’s patent prosecutors) acted with a

specific intent to deceive the Patent Office by not disclosing the ICOP 20/20-W System. To show

intent, “the accused infringer must prove by clear and convincing evidence that the applicant (1)

knew of the reference, (2) knew that it was material, and (3) made a deliberate decision to withhold

it.” Therasense, Inc., 649 F.3d at 1290. In this case, there is no evidence, direct or indirect, that




                                                 26
         Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 31 of 35




could satisfy this standard. Therefore, even if TASER could show but-for materiality, inequitable

conduct cannot survive summary judgment.

                1.       There is no direct evidence of intent to deceive.

        There are no facts in the record that could show by clear and convincing evidence that

anyone with a duty of candor specifically intended to deceive the Patent Office. The only

individuals having a duty of candor to the PTO included the three inventors—Mr. Bowlin, Mr.

Andrews, and Mr. Ross—and Digital’s prosecuting attorneys. But there is nothing in the record

that suggests, let alone that could prove, any of these individuals acted with intent to deceive. In

fact, TASER never asked any of these individuals if they were aware of the ICOP references

describing ICOP 20/20-W System during prosecution of the ’452 Patent.

        With respect to Mr. Bowlin and Mr. Andrews, TASER has not obtained any evidence that

they knew any pertinent details of the ICOP 20/20-W System, let alone that they knew the ICOP

20/20-W System was but-for material and made a deliberate decision to withhold it from the Patent

Office. See Ex. J, Bowlin Tr. at 56:15-59:1 (“Are you aware of a company called ICOP Digital?

A. I am. Q. How are you aware of ICOP Digital? A. By name only. They were a competitor to

Digital Ally. I don't know the specifics on the product range or the features.”); Ex. K, Andrews Tr.

at 78:13-80:25 (“Q. Are you aware of a company called ICOP Digital, Incorporated? A. I have

heard of it, but that's about it.”).

        With respect to Mr. Ross, the evidence, at best, demonstrates that he generally knew ICOP

sold a system that competed with Digital Ally’s own products based on outdated technology:

        Q. How did you know that your Digital Ally product was superior to the ICOP
        product?
        A. Well, as I stated earlier, we were the very first ones to come out with the total
        solid-state system. Not only total solid-state to where there were no moving parts,
        but also encapsulated in a rearview mirror. The uniqueness on that is not only can
        I put this in a Crown Victoria, which was the car of choice 20 years ago for law
        enforcement, but I can put it in a Dodge Charger, F150 pickup, numerous vehicles,
        because we are encapsulated in the rearview mirror. Their product was designed

                                                  27
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 32 of 35




       on a hard drive; not only on a hard drive, but was to be installed in the console.
       And the industry was just getting away from that. He had outdated equipment.
       Q. What else about their equipment made it inferior to your all's?
       A. I just don't know enough about it. Honestly, the hard drive is enough to turn,
       not only turn the industry away from them, you know, that and the difficulties in
       installing it, which devalues the car quite a bit itself. There was just nothing that
       excited me about it.

Ex. L, Ross Tr. 09/12/18 Tr. at 93:19-94:19 (emphasis added). But TASER has developed no facts

that could support the conclusion that Mr. Ross knew of the pertinent details that would give rise

to a duty to disclose. Indeed, TASER did not even ask Mr. Ross whether he was familiar with

specific ICOP 20/20-W references Dr. Schonfeld relies upon during the ’452 Patent prosecution.

       Finally, TASER did not take any discovery of Digital’s prosecuting attorneys and,

accordingly, has no evidence that they knew of the ICOP 20/20-W System, let alone that they

knew it was but-for material and withheld it with specific intent to deceive the Patent Office.

       Interpreting the direct evidence in a light most favorable to TASER, TASER can at best

show that one inventor generally knew of the ICOP’s product offerings. Even assuming Mr. Ross

knew of specific references that disclosed relevant details of the ICOP 20/20-W System, an

assumption for which there is no direct evidence, knowledge of a reference is not enough to survive

summary judgment. Sunoco Partners Marketing & Terminals L.P. v. U.S. Venture, Inc., 339 F.

Supp.3d 803 (N.D. Ill. 2018) (granting summary judgment of no inequitable conduct, where the

only evidence of intent supported the “unremarkable proposition that the inventors knew” of

certain prior art systems). Thus, viewing the direct evidence most favorably to TASER, inequitable

conduct cannot survive summary judgment on this record.

               2.      Interpreting indirect evidence in a light most favorable to TASER, no
                       reasonable fact finder could conclude that specific intent to deceive is the
                       “single most reasonable inference.”

       TASER’s inequitable conduct theories also fail as a matter of law even considering the

indirect evidence of record. Where the record supports a reasonable inference other than intent to



                                                28
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 33 of 35




deceive, “the Therasense intent standard [can] not be met” and summary judgment is appropriate.

See Intercontinental Great Brands LLC v. Kellogg North America Company, 869 F.3d 1336, 1351-

52 (Fed. Cir. 2017) (affirming summary judgment of no inequitable conduct, finding the record

support a reasonable inference that the patentee made an honest mistake). Put another way,

“specific intent to deceive must be ‘the single most reasonable inference able to be drawn from

the evidence’ and the evidence ‘must be sufficient to require a finding of deceitful intent in the

light of all the circumstances.’” Therasense, 649 F.3d at 1290 (Fed. Cir. 2011) (quoting Star

Scientific, Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1366 (Fed. Cir. 2008) and Kingsdown

Med. Consultants, Ltd. v. Hollister Inc., 863 F.2d 867, 873 (Fed. Cir. 1988)) (emphasis added).

       TASER cannot meet this exacting standard on the current record. Here, the record supports

concluding that the inventors did not know of the relevant features of the ICOP 20/20-W System

and thus a duty to disclose never attached during prosecution. The testimony cited in the previous

section demonstrates those individuals with a duty to disclose knew little or nothing about the

ICOP systems. They certainly did not know the pertinent details of the ICOP 20/20-W specifically

that TASER believes support but-for materiality. Because TASER cannot point to indirect

evidence so compelling to override this reasonable conclusion such that specific intent to deceive

is required from the record, inequitable conduct cannot survive summary judgment.

V.     CONCLUSION

       For the reasons stated above, Digital respectfully requests that the Court grant summary

judgment of (1) no invalidity based on ICOP and (1) no inequitable conduct.



 DATE: January 31, 2019                        Respectfully submitted,




                                               29
Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 34 of 35




                              ERISE IP, P.A.

                              /s/ Adam P. Seitz
                              Adam P. Seitz, KS Bar #21059
                              Eric A. Buresh, KS Bar #19895
                              Michelle L. Marriott, KS Bar #21784
                              Clifford T. Brazen, KS Bar #27408
                              Jason R. Mudd, KS Bar #25749
                              Erise IP, P.A.
                              7015 College Boulevard, Suite 700  
                              Overland Park, Kansas 66211
                              Telephone: (913) 777-5600
                              adam.seitz@eriseip.com
                              eric.buresh@eriseip.com
                              michelle.marriott@eriseip.com
                              cliff.brazen@eriseip.com
                              jason.mudd@eriseip.com

                              Paul R. Hart, admitted pro hac vice
                              CO Bar No 45697
                              Erise IP, P.A.
                              5600 Greenwood Plaza Blvd., Suite 200
                              Greenwood Village, CO 80111
                              Telephone: (913) 777-5600
                              paul.hart@eriseip.com

                              James F.B. Daniels, KS Fed. #70468
                              Michael J. Gorman
                              McDOWELL, RICE, SMITH & BUCHANAN
                              605 W. 47th Street, Suite 350
                              Kansas City, MO 64112
                              (816) 753-5400 telephone
                              (816) 753-9996 fax
                              jdaniels@mcdowellrice.com
                              mgorman@mcdowellrice.com

                              Counsel for Plaintiff Digital Ally, Inc.




                              30
        Case 2:16-cv-02032-CM Document 299 Filed 01/31/19 Page 35 of 35




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of January, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF System which will send a notice of electronic

filing to all attorneys of record linked to this case.


                                                /s/ Adam P. Seitz
                                                Adam P. Seitz

                                                Counsel for Plaintiff Digital Ally, Inc.




                                                   31
